Title: To James Madison from Benjamin Harrison, 19 January 1782
From: Harrison, Benjamin
To: Madison, James



In council Jany. 19th. 1782

The Executive have appointed Mr Madison and Mr Andrews commissioners to meet those of Pensylvania, to run and finally settle the boundary line betwixt this State and that; in order to do it with accuracy, some astronomical Observations are necessary, Mr Madison will make them in the back Country and Mr Andrews some where near Philadelphia, we think it necessary least any accident should happen to either of those Gentn. to give each an assosiate, and we have to beg the favor of you to assist the latter, you will be so kind as to excuse our making this request, we well know your usefulness in your present employment, but as it is a matter of consiquence to this State, and ought to be trusted to none but men of Honor and abilities and perhaps a Virginian, we earnestly request you to undertake it; if you should not be able to comply with this desire be so kind as to recommend some person to act in your stead, we know of no one here capable of the business that will undertake the journey. I have never yet heard one word from that raskal Bringhurst about the Chariot will you be so obliging as to call on him again and let me know whether I am ever to get it or not I am
Dr Sir Your most Obedt. Humble Servant
Benj Harrison
 